         Case 18-03154 Document 56 Filed in TXSB on 12/04/18 Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS


In re:                                           §
Stephanie Marie Henry                            §          Civil Action No. 4:18-cv-04180
       Debtor                                    §
                                                 §        Bankruptcy Case No. 4:18-ap-3154
Educational Financial Service                    §
       Appellant                                 §


                                     Record Transmitted
        The bankruptcy clerk has transmitted the record for this appeal to the district court. See
Fed. R. Bankr. P. 8010 (b). Unless the district court orders otherwise, the following deadlines
apply. See Fed. R. Bankr. P. 8018.
1. The appellant’s brief must be filed within 30 days after entry of this notice.
2. The appellee’s brief must be filed within 30 days after service of the appellant’s brief.
3. The appellant may file a reply brief within 14 days after service of the appellee’s brief, but a
   reply brief must be filed at least 7 days before scheduled argument.
Date: December 4, 2018
                                                      David J. Bradley, Clerk of Court
                                                      S. Warda
                                                      Deputy Clerk
